Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-6-2007

Pruden v. Schuylkill Cty
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3072




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Pruden v. Schuylkill Cty" (2007). 2007 Decisions. Paper 254.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/254


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-11                                          NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 07-3072
                                     ___________

                                 RONALD PRUDEN,
                                             Appellant

                                           v.

                  SCHUYLKILL COUNTY PRISON MEDICAL STAFF;
                        SCI CAMP HILL DOCTORS & STAFF;
                         SCI CRESSON, Ms. Nolan & Doctor;
                             SCI HOUTZDALE, Doctor;
                  SCI HUNTINGDON, Dr. Alterman, Unit Manager, SOU
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                              (D.C. Civil No. 07-cv-00006)
                     District Judge: Honorable A. Richard Caputo
                     ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 12, 2007
              Before: MCKEE, RENDELL and SMITH, Circuit Judges

                          (Opinion filed: November 6, 2007)
                                       _________

                                       OPINION
                                      _________

PER CURIAM

      Appellant, Ronald Pruden, appeals from the order of the United States District

Court for the Middle District of Pennsylvania dismissing his post-judgment motion for
the appointment of counsel and motion to consolidate his cases as moot. For the reasons

that follow, we will dismiss his appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).

       On January 3, 2007, Pruden filed a complaint pursuant to 42 U.S.C. § 1983. The

District Court determined that the injunctive relief Appellant sought was no longer

available and dismissed the complaint as moot. Pruden appealed, and we dismissed his

appeal for his failure to timely prosecute. C.A. No. 07-1319. Thereafter, Pruden filed

several motions requesting counsel and consolidation of his cases. The District Court

denied the motions as moot because Pruden’s case had been closed. Pruden appeals from

the denial of his third motion.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1292(a)(1). Because

Pruden has been granted in forma pauperis status pursuant to 28 U.S.C. § 1915, we

review this appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). An

appeal may be dismissed if it has no arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319, 325 (1989).

       We conclude that the District Court properly denied Pruden’s motion for counsel

and motion to consolidate as moot. Because Pruden’s complaint had been dismissed and

the action closed, the District Court had no alternative except to deny the motions.

       For the foregoing reasons, we will dismiss this appeal pursuant to 28 U.S.C.

§ 1915(e)(2)(B). Pruden’s motion for counsel is denied.




                                             2